

Exhibit 10.74
TENTH AMENDMENT TO
SECOND AMENDED AND RESTATED OPERATING AGREEMENT
OF
TPG/CALSTRS, LLC


THIS TENTH AMENDMENT TO SECOND AMENDED AND RESTATED OPERATING AGREEMENT OF
TPG/CALSTRS, LLC (this "Amendment"), is entered into as of August 15, 20 12 (the
"Effective Date"), by and between CALIFORNIA STATE TEACHERS' RETIREMENT SYSTEM,
a public entity ("Investor"), and THOMAS PROPERTIES GROUP, L.P., a Maryland
limited partnership ("Operator").
RECITALS
A.    Investor and Operator, as the sole members of TPG/CalSTRS, LLC, a Delaware
limited liability company (the "Company"), entered into that certain Second
Amended and Restated Operating Agreement of TPG/CalSTRS, LLC, dated as of
October 13, 2004 (the "Original Agreement"), as amended by that certain First
Amendment to Second Amended and Restated Operating Agreement of TPG/CalSTRS,
LLC, dated as of June 8, 2006, that certain Second Amendment to Second Amended
and Restated Operating Agreement of TPG/CalSTRS, LLC, dated as of May 25, 2007,
that certain Third Amendment to Second Amended and Restated Operating Agreement
of TPG/CalSTRS, LLC, dated as of February 1, 2008, that certain Fourth Amendment
to Second Amended and Restated Operating Agreement dated as of November 5, 2008,
that certain Fifth Amendment to Second Amended and Restated Operating Agreement
dated as of October 30, 2009, that certain Amended and Restated Sixth Amendment
to Second Amended and Restated Operating Agreement dated as of February 19,
2010, that certain Seventh Amendment to Second Amended and Restated Operating
Agreement dated as of May 6, 2010, that certain Eighth Amendment to Second
Amended and Restated Operating Agreement dated as of July 6, 2010, and that
certain Ninth Amendment to Second Amended and Restated Operating Agreement dated
as of October 19, 2010 (collectively with the Original Agreement, the
"Agreement"). All capitalized terms not otherwise defined herein shall have the
meanings set forth in the Agreement.
B.     Investor and Operator wish to further amend the Agreement as set forth
herein.


AGREEMENT
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Investor and Operator agree as
follows:


1.     Special Consultants. Anything contained in the Agreement notwithstanding,
Investor may, at its election, engage or cause the Company to engage the
services of one or more Special Consultants to assist and to advise the Company
and/or Investor in connection with the Company's business and affairs and/or
Investor's rights and duties with respect to the Company. The provisions of this
Amendment shall

1

--------------------------------------------------------------------------------



supersede all provisions in the Agreement relating to any Investor Consultants
and/or Operations Auditors, if applicable. Whether engaged by Investor or
directly by the Company, the ongoing fees and expenses of the Special
Consultants shall be Company expenses and shall be paid directly by the Company
or reimbursed to Investor by the Company if paid by Investor.


2.     Additional Operator Representations and Warranties. The following
representations and warranties are made by Operator as of the Effective Date and
are added as new Sections 12.01(a)(xi), (xii) and (xiii) of the Agreement:


"(xi)     Communication with Investor's Board. Neither Operator, nor any
Operator Executive, nor other of Operator's Constituents (excluding any Persons
solely to the extent that such Persons are shareholders of TPGI, but not
otherwise (the "Excluded Persons")) has communicated with any member of
Investor's governing Board concerning any matters related to the transactions
contemplated by this Agreement, or such Board's evaluation thereof;
notwithstanding the foregoing, Operator and/or any Operator Executive may meet
with and communicate with members of Investor's governing Board with regard to
the Company or the assets owned by the Company, but only in response to
inquiries about the Company or its portfolio by such Board members, or otherwise
at the request of Investor's staff, and provided that such communications comply
with California Education Code section 22364 and the policies of the Teachers'
Retirement Board.


(xii)    Gifts and Campaign Contributions. Neither Operator, nor any Operator
Executive, nor any other of Operator's Constituents (excluding the Excluded
Persons) has made any gifts or campaign contributions to any member of
Investor's governing Board or candidates for the Board, or to the Governor,
Controller, Treasurer or Superintendent of Public Instruction of California, or
any person seeking any of those offices, during the twelve (12) month period
preceding the initial offering to Investor of the investment represented by this
Agreement or subsequently.


(xiii)    No Placements or Solicitations. No third party, which may include
placement, solicitation, referral, promotion, introduction or matchmaker agents,
has been used to assist Operator in connection with Investor's investment in the
Company."


3.    Communications, Contributions and Gifts Policy. Section 14.22 of the
Agreement and all exhibits referenced in such Section are hereby deleted and
replaced in their entirety by the following:


"14.22 Communications, Contributions and Gifts Policy.


(a)    Investor requires any party who engages in business with Investor for
gain to periodically provide certain disclosures relating to communications,
contributions and gifts. Operator has reviewed and is familiar with Section 600
of the CalSTRS Policy Manual (as the same may be revised from time to time, and
including all applicable rules and regulations pursuant thereto, provided that
Operator has received notice from Investor of any such revisions, rules and
regulations, individually and collectively,

2

--------------------------------------------------------------------------------



"Section 600 "). The CalSTRS Key Persom1el covered by Section 600 are listed on
the
CalSTRS website (http://CalSTRS.com; search "Key Personnel"), as it may be
updated from time to time. The information to be provided by Operator to
Investor pursuant to Section 600 shall be provided by all Key Individuals, and
by any other Constituent of Operator reasonably designated in writing by
Investor to Operator (excluding all Excluded Persons), and any Constituent of
Operator (excluding all Excluded Persons) who now or hereafter submits, or is
requested by Investor or otherwise required by Section 600 to submit, Form 600-H
(Disclosure of Contributions and Gifts) or Form 600- J (Disclosure of Placement
Agent Relationships) to Investor (such persons are individually and collectively
the "Reporting Persons ").


(b)     Unless notified by Investor that Section 600 is no longer applicable,
Operator agrees to provide the information required of Operator and the
Reporting Persons by Section 600. Investor shall provide prompt notice to
Operator of any revision to Section 600, and shall cooperate in good faith with
Operator to explore reasonable means of avoiding a violation of Section 600
prior to its occurrence.


(c)    Without limiting the obligation of Operator to make inquiry of the
Reporting Persons, in the event Operator or any Reporting Person inadvertently
failed to disclose any information that was required to be disclosed pursuant to
Section 600, then Operator shall have thirty (30) days from the date Operator or
such Reporting Person first became aware of such failure to remedy such breach
of Section 600.


(d)    The reasonable cost of attendance at meetings of the Management
Committee, annual or other periodic meetings of the Members or site visits to
Projects or potential Projects borne by CalSTRS Key Personnel or by the Company,
including but not limited to the reasonable cost of any travel, accommodations,
materials, meals, or refreshments, shall not be deemed to violate Section 600 or
require any notice by Operator pursuant to Section 600.


(e)    Operator has reviewed and agrees that Operator and the Reporting Persons
shall comply with Investor's Investment Relationship and Campaign Contributions
regulations, codified at California Code of Regulations, Title 5, Division 3,
Chapter 1, Article 14, Section 24010 et seq., available at
http://www.oal.ca.gov/CCR.htm (as the same may be revised from time to time
pursuant to the California Administrative Procedure Act, the "Regulations ").


(f)    (i) In the event that ( 1) Operator or any Reporting Person fails to
timely provide the information required by Section 600, or (2) there is a
violation of Section 600 by Operator or any Reporting Person, in either case
subject to Operator's cure right pursuant to subsection (c) above; or (ii) in
the event that there is a violation of the Regulations by Operator or any
Reporting Person that falls outside the safe harbor of Section 24012(d) of the
Regulations; then in any such case (A) Investor may elect to terminate the
Investment Period with respect to any and all new Projects that have not then
received Initial Certification, and (B) Investor may, at its option, disqualify
Operator, the Reporting Persons and their respective Affiliates from entering
into any future transactions with Investor or its Affiliates for a period of up
to two (2) years."

3

--------------------------------------------------------------------------------



4.    Added Definitions. The following defined terms are hereby added to Exhibit
A of the Agreement:
"CalSTRS Key Personnel" means those persons listed at http://www .calstrs. com/
About% 20CalSTRS/Teachers% 20Retirement% 20 Board/ calstrs_key personnel.pdf.
"CalSTRS Policy Manual" means the California State Teachers' Retirement Board
Policy Manual available on CalSTRS' website (http://CalSTRS.com, search "Policy
Manual"; or go to
http://www.calstrs.com/About%20CalSTRS/Teachers%20Retirement%20
Board/BoardPolicyManual.pdf).
"Excluded Persons" is defined in Section 12.0 1(a) (xi).
"Operator Executive(s) " means all or any one of James A. Thomas, John R.
Sischo, Paul S. Rutter, Diana Laing, Randall L. Scott and Thomas Ricci.
"Regulations" is defined in Section 14.22( e).
"Section 600" is defined in Section 14.22(a).
"Special Consultants" means, individually and collectively, such fiduciaries,
auditors, valuation or debt consultants, or other advisors, consultants or
professionals, including, without limitation, any Investor Consultants and/or
Operations Auditors, if applicable, as may be designated by Investor, from time
to time, to serve as such.
5.     Deleted Definitions. The definition of "Policy" is hereby deleted in its
entirety from Exhibit A of the Agreement.
6.     Appraisals. Section 1.04 of Exhibit E to the Agreement is hereby deleted
and replaced in its entirety by the following:
"1.04 Appraisals.
(a)     Effective as of January 1, 2012, the Manager shall cause all of the
Projects to be (i) valued by the Manager internally (subject to approval by
Investor) at the expense of the Manager (except for any fees of the Special
Consultants which shall be Company expenses), for each calendar quarter for
which an appraisal by a Qualified Appraiser is not being conducted pursuant to
the provisions below, and (ii) appraised on an annual basis by a Qualified
Appraiser at the expense of the Company. Effective as of January 1, 2012, the
Projects shall be appraised and valued in the manners specified in this
Agreement on a rolling basis, such that each Project shall be appraised by a
Qualified Appraiser within the first year following its acquisition by the
Company and not less frequently than once every year thereafter, unless less
frequent appraisals by a Qualified Appraiser for particular Projects are
approved by Investor. Each annual appraisal by a

4

--------------------------------------------------------------------------------



Qualified Appraiser shall be finalized no later than two (2) weeks prior to the
end of the calendar quarter in which such appraisal is being conducted, and
shall reflect a valuation as of the last business day of such calendar quarter.
Completed drafts of Manager's internal valuations shall be submitted to Investor
and Investor's valuation consultant on or before the first day of the last month
of each applicable calendar quarter, and shall reflect a valuation as of the
last business day of such calendar quarter.


(b)    Investor may require an appraisal of any or all Projects more often than
the frequency set forth above if necessary or appropriate to satisfy the
policies and procedures of Investor. All appraisals and valuations shall be
conducted in compliance with Investor's then-applicable standards and
requirements for real estate appraisals, including without limitation the
requirements of Investor's valuation consultant (currently RERC), and shall
include any reports or supporting documentation such valuation consultant may
require. Investor's current standards for real estate appraisals and valuations
are the Real Estate Information Standards (REIS) and the Global Investment
Performance Standards (GIPS), and accordingly all Projects must be valued in
accordance with such standards including without limitation the definition of
'Fair Value' as described by GIPS. For so long as Investor's standards and
requirements for real estate appraisals require compliance with REIS and GIPS,
Manager shall periodically review REIS and GIPS and any updates thereto to
verify that appraisals and valuations are being conducted in accordance with the
process and frequency required thereunder."


7.    Reporting Requirements. Exhibit E to the Agreement is hereby amended to
include the following:


"The Manager shall prepare and deliver to the Members such reports, covering
such periods, within such time, and in such form and content as Investor may
require from time to time, including, but not limited to, the reports required
by Section 1.01 of this Exhibit E. The Manager shall deliver all reports in
electronic or paper form as required by Investor, which may include submission
by computer files utilizing software acceptable to Investor and compatible with
the software utilized by Investor. A summary of the reports and the frequency,
timing for delivery, recipient and delivery instructions for each of such
reports currently required by Investor is set forth in the chart attached as
Schedule 1 to this Exhibit E."


8.    Reports and Appraisals Exhibit. The exhibit attached hereto as Schedule 1
shall be incorporated into the Agreement as Schedule 1 to Exhibit E as if the
same was originally attached thereto.


9.    Insurance Requirements. The provisions of Exhibit L of the Agreement are
hereby deleted, and the provisions of Schedule 2 hereto are attached in lieu
thereof.


10.     Credit Facilities. Investor is evaluating its policies regarding the use
of third party credit facilities and the possibility of providing subscription
facilities to the Company.



5

--------------------------------------------------------------------------------



11.     No Other Revisions. Except as expressly provided in this Amendment, all
of the terms and provisions of the Agreement remain unmodified and in full force
and effect.


12.    Representations. Each individual executing this Amendment on behalf of an
entity hereby represents and warrants to the other party or parties to this
Amendment that (a) such individual has been duly and validly authorized to
execute and deliver this Amendment on behalf of such entity, and (b) this
Amendment is and will be duly authorized, executed and delivered by such entity
and are and will be legal, valid and binding obligations of such entity.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK, SIGNATURES
COMMENCE ON FOLLOWING PAGE]





































































6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Investor and Operator have executed this Amendment as of the
day and year first above written.




 
"Investor"
CALIFORNIA STATE TEACHERS'
 
RETIREMENT SYSTEM, a public entity
 
By:
/s/Michelle Cunningham
 


Michelle Cunningham, CFA
 


Deputy Chief Investment Officer
 
 
(Acting)
 
 
(Print Name and Title)
 
 
 
"Operator"
THOMAS PROPERTIES GROUP, LP., a Maryland limited partnership
 


 
By:
THOMAS PROPERTIES GROUP, INC., a Delaware corporation, its General Partner
 
 
 
 
By:
/s/ James A. Thomas
 


James A. Thomas, CEO
 
 
 
[END OF SIGNATURES]

 



--------------------------------------------------------------------------------





SCHEDULE 1


SHCEDULE 1 TO EXHIBIT E


CARSTRS JOINT VENTURE REPORTING REQUIREMENTS


Report
Calendar Days after (before) period end
Recipient
Delivery
Flash Report-Monthly
5
CalSTRS Real Estate Staff
RECalstrs@calstrs.com;


GTavarez@ calstrs.com
Financial Statements - Quarterly - Financial
20
CalSTRS Real Estate Staff
RECalstrs@calstrs.com;


GTavarez@ calstrs.com
Quarterly Report - Complete


(Financial and Narrative)


30
CalSTRS Real Estate Staff
RECalstrs@calstrs.com;


GTavarez@ calstrs.com


Hard copy delivered to CalSTRS Attn: Gina Tavarez


Appendixes delivered in Excel format only to: RECalstrs @ calstrs.com


PrivateEdge QDIF - Quarterly
25
PrivateEdge


CalSTRS Real Estate Staff
PrivatcEdge-calstrs- re@ statestreet. com


RECalstrs@ calstrs.com
NCREIF information - Quarterly
20
NCREIF
 
Cash Flow/ Debt Summary - Quarterly
2nd Friday following quarter end
CalSTRS Real Estate Staff
dclark@calstrs.com
RERC Data Input - Quarterly
(30)
RERC
 
JV and Debt Data - Quarterly
30
CalSTRS Real Estate Staff
myager@calstrs.com














Schedule 1 - Page 1

--------------------------------------------------------------------------------






SCHEDULE 2
EXHIBIT L
INSURANCE REQUIREMENTS
1.01     Company Policies . The Manager shall purchase and maintain the
following policies of insurance on behalf of, and at the expense of, the
Company:
(a)     Commercial General Liability. Coverage shall be written on an occurrence
form including all premises, operations, products and completed operations
coverage, personal and advertising injury coverage, fire damage legal liability
coverage, broad form contractual coverage (written and oral), broad form
property damage liability coverage (including completed operations), host liquor
liability coverage and hired auto and non-owned auto liability coverage. Claims
made coverage is not acceptable. The minimum limits are as follows:
(i)     General liability limits of One Million Dollars ($1,000,000) each
occurrence/Two Million Dollars ($2,000,000) annual aggregate per location (if
available at commercially reasonable rates), including products and completed
operations coverage and personal and advertising injury coverage.
(ii)     Hired auto and non-owned auto liability of One Million Dollars
($1,000,000) per occurrence with no annual aggregate.
(iii)     Fire damage liability coverage of One Hundred Thousand Dollars
($100,000) for any one fire.
(b)    Umbrella Liability Coverage: Umbrella or excess liability coverage at
least as broad as the commercial general liability policy. Claims made coverage
is not acceptable. The minimum limit shall be One Hundred Fifty Million Dollars
($150,000,000) each occurrence and annual aggregate per location (if available
at commercially reasonable rates).
(c)    Property Insurance. Comprehensive "all risk" insurance on the buildings
and time element (i) in an amount equal to one hundred percent ( 100%) of the
full replacement cost plus twelve (12) months of rental income, (ii) containing
an agreed amount endorsement or co-insurance waiver or, in the alternative, a no
co-insurance policy with respect to the improvements and personal property,
(iii) providing for no deductible in excess of Fifty Thousand Dollars ($50,000)
for all such insurance coverage, (iv) including contingent liability coverage
from Operation of Building Laws, Demolition Costs and Increased Cost of
Construction Endorsements, which shall apply to both building and time element
(business interruption / rental income) coverages, (v) including Rental Income
coverage with at least 365 days Extended Period of Indemnity, and (vi) including
Boiler and Machinery perils (which may be written on a separate insurance
policy) with a limit not less than 20% of the total insurable value (replacement
cost of the building and contents plus twelve months of business
interruption/rental income) of the building in the portfolio with the highest
insurable value

Schedule 2 - Page 1

--------------------------------------------------------------------------------




(notwithstanding the above, with regards to City National Plaza, the maximum
limit is One Hundred Fifty Million Dollars ($150,000,000) per accident).
(d)    Earthquake Hazards. Earthquake insurance in a form reasonably
satisfactory to Investor in the amount of two times the Probable Maximum Loss
("PML"), as determined by a seismic assessment conducted by an acceptable
seismic engineering firm, multiplied by the estimated replacement cost of the
building plus twelve months of business interruption / rental income
(notwithstanding the above, with regards to City National Plaza, it is agreed
that the current limit of Two Hundred Million Dollars ($200,000,000) is
acceptable as of the date of the Tenth Amendment to Second Amended and Restated
Operating Agreement of TPG/CalSTRS, LLC, and that this limit will be reviewed by
the management committee every second year). The PML means the aggregate damage
or loss expected as the result of a 500 year earthquake at the subject location
evaluated as a percentage of the building reconstruction cost. The PML shall be
estimated at a 90% confidence level. Notwithstanding the above requirement,
limits will not be required in excess of 25% of the replacement cost of the
building plus twelve months of business interruption / rental income. Coverage
shall include contingent liability from Operation of Building Laws, Demolition
Costs and Increased Cost of Construction Endorsements, and shall apply to both
building and time element (business interruption / rental income) coverages.
(e)    Flood Hazards. A limit of at least One Hundred Million Dollars
($100,000,000) per occurrence and annual aggregate for all locations, provided
such coverage is commercially available and at a reasonable cost for comparable
properties in the same geographic area as the Property. For properties in Flood
Zones A or V, Flood insurance shall be purchased in an amount equal to the
maximum amount of insurance available under the National Flood Insurance Act of
1968, the Flood Disaster Protection Act of 1973 or the National Flood Insurance
Reform Act of 1994, as each may be amended.
(f)    Tier One Wind. A limit equal to the PML for Tier 1 Wind exposed
properties generally, Gulf Coast, Florida, Coastal areas of SE U.S., and Hawaii.
The deductible shall not exceed 5% of values in wind areas.
(g)    Terrorism Insurance (as respects Property Insurance).
(i)    coverage for "Certified Acts of Terrorism" as defined by TRIA (Terrorism
Risk and Insurance Act) or successive legislation with a limit not less than Two
Hundred and Fifty Million Dollars ($250,000,000) per occurrence and annual
aggregate
(ii)     coverage for non-certified acts of terrorism with a limit not less than
One Hundred and Fifty Million Dollars ($150,000,000) per occurrence and annual
aggregate.
(h)    Environmental Liability. Clean-up and Third-party bodily injury and
property damage liability, including "mold", with limits of Ten Million Dollars
($10,000,000) per occurrence and Twenty Million Dollars ($20,000,000) policy
aggregate.
(i)     General Requirements. The following requirements apply to the policies
required by this Section:

Schedule 2 - Page 2

--------------------------------------------------------------------------------




(i)    The Company and each title-holding entity shall be a "named insured" and
each Member shall be an "additional insured."
(ii)    Policies are to be underwritten by insurance companies with "Best's Key
Rating Guide" rating of A- or better and financial size of VII or greater.
(j)    Maintenance and Evidence of Insurance. Immediately upon execution of this
Agreement, at all times during the term of the Company, and following the
termination of the Company, the Manager shall maintain and provide the Members
with current certificates of insurance evidencing current policies of insurance
to be in place for all insurance required to be carried under this Section. The
Manager shall endeavor to provide certificates of insurance to the Members upon
renewal, cancellation, termination or material change in coverage. The Manager
shall immediately notify the Members in writing if it receives a notice of
cancellation under any policy of insurance called for in this Section. The
Manager shall provide certified copies to the Members on request of all
insurance policies called for hereunder.
1.02    Manager Policies. The Manager shall, at its own expense, carry the
following policies. Upon request, the Manager shall provide to the Management
Committee a current certificate of insurance evidencing that such insurance is
in effect.
(a)    Workers Compensation Coverage as required by Law on all of its employees.
Such coverage shall be maintained as required by applicable statutes and shall
include employer's liability coverage of at least One Million Dollars
($1,000,000).
(b)    Employment Practices Liability, with limits of Ten Million Dollars
($10,000,000) per claim and annual aggregate and a deductible of not more than
One Hundred Thousand Dollars ($100,000). The policy shall be extended to include
Third Party Liability.
(c)    Real Estate Professional Liability (Errors and Omissions), with limits of
Ten Million Dollars ($10,000,000) per claim and annual aggregate and a
deductible of not more than One Hundred Thousand Dollars ($100,000).
(d)    Comprehensive Crime: Coverage with a per claim limit of Two Million
Dollars ($2,000,000) aggregate and a deductible of no more than One Hundred
Fifty Thousand Dollars ($150,000).
1.03    Contractors' Policies. The Manager shall require each Project's general
contractor to obtain and maintain at all times during performance of ground up
development and/or ground up construction work for the Company an occurrence
form commercial general liability policy on a primary and non-contributing basis
with a minimum of Thirty Million Dollars ($30,000,000) per occurrence, on which
the Company is named as an additional insured for both ongoing and completed
operations. The Manager shall also require that each Project's subcontractors
obtain and maintain at all times during performance of work for the Company an
occurrence form commercial general liability policy on a primary and
non-contributing basis with a minimum of Two Million Dollars ($2,000,000) per
occurrence, on which the Company is named as an additional insured for both
ongoing and completed operations. In addition, the Manager shall require that
each Project's general contractor and all subcontractors carry workers
compensation coverage as required by Law.

Schedule 2 - Page 3

--------------------------------------------------------------------------------




1.04    Project Services Agreements Policies . The Manager shall, at its own
expense, or at the expense of the applicable entity providing the services under
the following Project Services Agreements, carry or cause to be carried the
following policies (the limits and requirements are applicable to each Project,
on a Project by Project basis):
(a)    Construction Services Agreement:
(i)    Professional Liability (Errors and Omissions) with limits of One Million
Dollars ($ 1 ,000,000) per occurrence and annual aggregate from each
construction manager, architect, engineer and other design professionals for
each Project.
(ii)    For any ground-up construction project with construction costs in excess
of Fifty Million Dollars an Owner's Protective Professional Liability (OPPL)
policy with limits of Five Million Dollars ($5,000,000).
The following requirements apply to the policies required by this Section 1.04
(a): (1) the applicable Title Holding Subsidiary shall be a "named insured" on
any policy provided under (a)(ii) on a form acceptable to the applicable Title
Holding Subsidiary; (2) a maximum deductible of not more than Fifty Thousand
Dollars ($50,000) unless approved by the management committee; and (3) policies
are to be underwritten by insurance companies with "Best's Key Rating Guide"
rating of A- or better and financial size of VII or greater. At all times during
the term of this Agreement, and following the termination of this Agreement,
Manager shall maintain and provide the applicable Title Holding Subsidiary with
certificates of insurance evidencing current policies of insurance to be in
place for all insurance required to be carried under this Section 1.04(a). The
Property Manager shall request from the insurance carrier an endorsement as
evidence of notice of cancellation and provide to the certificate holder. The
Manager shall immediately notify the Investor in writing if it receives a notice
of cancellation under any policy of insurance called for in this Section.
Certified copies of all insurance policies called for hereunder shall be
provided by Manager to Investor upon request.
(b)    Property Management Agreement. The following shall apply to each property
Manager under the Property Management Agreement unless Thomas Properties Group
is not the Property Manager in which case the limits shall be Two Million
Dollars ($2,000,000) each for Property Management Errors & Omissions and
Employment Practices Liability:
     (i) The insurance coverages listed in Section 1.02(a), (b) and (c) of this
Exhibit.
     (ii) General Liability Insurance and Automobile liability Insurance, each
with limits of Two Million Dollars ($2,000,000) each occurrence / Two Million
Dollars ($2,000,000) annual aggregate. The applicable Title Holding Subsidiary
shall be an "additional insured" pursuant to an ISO form acceptable to the
applicable Title Holding Subsidiary; the following language or its equivalent
shall appear in the policy: "It is hereby understood and agreed that this policy
is primary and noncontributing with any other valid and collectible insurance."

Schedule 2 - Page 4

--------------------------------------------------------------------------------




                The following requirements apply to the policies required by
this Section 1.04(b): Policies are to be underwritten by insurance companies
with "Best's Key Rating Guide" rating of A- or better and financial size of VII
or greater. At all times during the term of this Agreement, and following the
termination of this Agreement, Manager shall maintain and endeavor to provide
the applicable Title Holding Subsidiary with certificates of insurance
evidencing current policies of insurance to be in place for all insurance
required to be carried under this Section 1.04(b ). The Property Manager shall
request from the insurance carrier an endorsement as evidence of notice of
cancellation and provide to the certificate holder. The Manager shall
immediately notify the Investor in writing if it receives a notice of
cancellation under any policy of insurance called for in this Section. Certified
copies of all insurance policies called for hereunder shall be provided by
Manager to Investor upon request.
(c)    Leasing Agreement and/or Exclusive Sale Agreement. The following shall
apply to each leasing agent under the Leasing Agreement:
(i)    Professional Liability (Errors and Omissions) with limits of Five Million
Dollars ($5,000,000) per occurrence and annual aggregate.
(ii) General Liability Insurance and Automobile liability Insurance, each with
limits of Two Million Dollars ($2,000,000) each occurrence / Two Million Dollars
($2,000,000) annual aggregate. The applicable Title Holding Subsidiary shall be
an "additional insured" pursuant to an ISO form acceptable to the applicable
Title Holding Subsidiary; the following language or its equivalent shall appear
in the policy: "It is hereby understood and agreed that this policy is primary
and noncontributing with any other valid and collectible insurance."
The following requirements apply to the policies required by this Section
1.04(c): Policies are to be underwritten by insurance companies with "Best's Key
Rating Guide" rating of A- or better and financial size of VII or greater. At
all times during the term of this Agreement, and following the termination of
this Agreement, Manager shall maintain and endeavor to provide the applicable
Title Holding Subsidiary with certificates of insurance evidencing current
policies of insurance to be in place for all insurance required to be carried
under this Section 1.04(c). The Property Manager shall request from the
insurance carrier an endorsement as evidence of notice of cancellation and
provide to the certificate holder. The Manager shall immediately notify the
Investor in writing if it receives a notice of cancellation under any policy of
insurance called for in this Section. Certified copies of all insurance policies
called for hereunder shall be provided by Manager to Investor upon request.


    

Schedule 2 - Page 5